The Scotts Company
LLC______________________________[exhibit103smg42201610_image1.jpg]





February 12, 2016
Exhibit 10.3


Mr. Adam Hanft
Chief Executive Officer
Hanft Projects LLC
55 Fifth Avenue, Penthouse
New York, NY 10003


Dear Adam:


This letter sets forth our agreement (the “Agreement”) regarding a consulting
engagement between Hanft Projects LLC and The Scotts Company LLC (“Scotts” or
the “Company”). For the purposes of this Agreement, the term “Contractor” means
Hanft Projects LLC, its primary designee/employee Adam Hanft, and any other
designee or employee of Hanft Projects LLC. These consulting services are
separate and distinct from the services Mr. Hanft is and will be providing as a
member of the Scotts Miracle-Gro Company’s Board of Directors (the “Board”) and
(or any Board Committees or other Committees on which Mr. Hanft may subsequently
serve).


I.
Scope of Services



Subject to the approval of the Board, Contractor agrees to provide the
consulting services to Scotts described below.


1.
Contractor agrees to provide consulting services to Scotts in the area of
Marketing so as to advise the Company on marketing strategies concerning a
variety of areas including, but not limited to, brand and creative efforts,
partnerships with outside services, work processes and staffing/personnel
assessments.



2.
In providing consulting services in the Areas of Expertise, it is anticipated
that Contractor will generally undertake the following work and activities
pursuant to this Agreement:

•
Provide insights and expertise to help inspire and develop a culture of
creativity, with emphasis on: Shaping and assisting with the development of the
overall marketing and creative strategy in conjunction with the CEO and COO;
inspiring innovation; building Scotts’ brands and consumer loyalty; and
mentoring and coaching key marketing and business executives as requested.

•
Consult with and provide recommendations to the CEO and COO on an as needed
basis on issues of marketing strategy.

•
Periodically participate in marketing meetings to support the successful
execution of the anticipated marketing initiatives of the Company with specific
emphasis on the Connected Yard, Lawns campaign and other special projects.

•
Participate in discussions of and otherwise support other marketing issues as
required.



Contractor and the Company may agree to modifications of these work activities
from time to time as necessary to achieve the purpose of this Agreement. When
such modifications are necessary, Contractor and the Company will execute an
amendment to this agreement reflecting the agreed upon modifications, which may
include, by way of non-limiting examples, modifications regarding the work
activities, the hours of consulting services provided, and/or




14111 Scottslawn Road Marysville, Ohio 43041
937-644-0011
www.scotts.com

--------------------------------------------------------------------------------

Mr. Adam Hanft    – 2 –    February 12, 2016
Chief Executive Officer
Hanft Projects LLC






the consulting fees and expenses paid to Contractor. Company expects Contractor
to provide a minimum of 1,000 hours (50% of FTE) of consulting services during
the term of this Agreement (outside services in his capacity as a member of the
Board).


3.
In providing consulting services to Scotts under this Agreement, Contractor will
be an independent contractor and will not be an employee, agent, partner, or
joint venturer of Scotts or of any of Scotts’ affiliates, or of any of its or
their respective officers, directors or employees. Except as provided as a
member of the Board, if applicable, and except as otherwise expressly stated
herein including in paragraph 1(b), Mr. Hanft and any other designee or employee
of Contractor will not participate in or receive benefits under any of Scotts’
employee fringe benefit programs or receive any other fringe benefits from
Scotts, including, without limitation, the health, disability, life insurance,
retirement, equity awards, pension and profit sharing benefits on account of the
consulting services provided to Scotts under this Agreement.



II.
Length of Agreement



The term of this Agreement will commence on February 1, 2016 and will end on
January 31, 2017, unless terminated earlier under Section V.1. The term of this
Agreement may be extended only by written agreement, signed by both parties and
setting forth expressly the terms related to the consulting fee.


III.
Authority



In providing consulting services to Scotts under this Agreement, Contractor will
have no authority at any time to assume or create any obligation or liability,
express or implied, on Scotts’ behalf or in Scotts’ name or to bind Scotts in
any manner whatsoever.


IV.
Consulting Fees and Expenses



1.
In exchange for providing the consulting services hereunder, during the term of
this Agreement, Scotts shall pay Contractor a consulting fee consisting of a
combination of cash and restricted stock units, as follows:

a.
A monthly cash payment of $75,000 for each month during the term irrespective of
whether Scotts requests that Contractor provides consulting services hereunder.
Contractor shall be required to submit monthly invoices including days/hours
worked with brief descriptions of the services provided. Scotts shall pay
Contractor within 30 days of its receipt of Contractor’s invoices.

b.
Subject to Contractor providing consulting services required by this Agreement
throughout the complete term of this Agreement, the Company will provide
Contractor a one-time grant of grant of restricted stock units (“RSUs”) with a
grant date value of $400,000. The RSUs’ shall be issued in the name of Adam
Hanft individually. The number of RSUs will be determined by dividing the
intended grant date value by the closing price of a share on the grant date,
rounded up to the next whole share. Except where Scotts terminates this
Agreement without Cause, the RSUs and any related dividend equivalents will vest
on January 31, 2017, provided that this Agreement has not otherwise been
terminated or notified for termination on that date, and provided that
Contractor has fulfilled Contractor’s full service obligation to Scotts under
the terms of this letter agreement at that time. In the event that Scotts
terminates this Agreement without Cause, then the RSUs shall vest on a pro rata
basis determined by dividing the





--------------------------------------------------------------------------------

Mr. Adam Hanft    – 3 –    February 12, 2016
Chief Executive Officer
Hanft Projects LLC






number of days into the term of the Agreement as of and including the
termination date divided by 365 and rounding up to the nearest whole share. The
vested RSUs, if any, will be settled as soon as administratively practical
following vesting.


i.
With the exception of the vesting provisions described above, the award of RSUs
and related dividend equivalents shall be subject to the terms of The Scotts
Miracle-Gro Company Long Term Incentive Plan, effective as of January 17, 2013
(the “Plan”), and the standard terms and conditions of the applicable award
agreement. In the event of any conflicts or ambiguity between this Agreement and
the terms of the Plan and/or the award agreement, the Plan and/or award
agreement will be controlling.



2.
Scotts also will pay or reimburse Contractor for all reasonable expenses
incurred by Contractor in connection with providing consulting services to
Scotts as contemplated herein, including, without limitation, all reasonable (a)
telephone and fax expenses, and (b) travel expenses, including, without
limitation, transportation, food and lodging, incurred in connection with
attending Scotts approved meetings pursuant to this consulting agreement.
Contractor must incur and account for expenses in accordance with the policies
and procedures established by Scotts as a precondition to Scotts’ obligation to
pay or reimburse Contractor for such expenses pursuant to the terms of the
preceding sentence. This includes describing expenses in reasonable detail on
invoices. Scotts will provide private transportation when practical and
economically reasonable.



3.
Contractor agrees to provide, at its own expense, all equipment necessary to
provide the consulting services contemplated herein and to be responsible for
its own overhead costs and expenses except for those expenses that Scotts has
expressly agreed to pay pursuant to the terms of the preceding paragraph.



V.
Termination



1.
Scotts shall be permitted to terminate this Agreement and its consulting
relationship with Contractor under any of the following circumstances: (a) upon
Scotts’ 60 days advance written notice to Contractor, (b) Mr. Hanft’s death or
disability, or Contractor ceasing operations, (c) Contractor’s material breach
of its obligations to Scotts if such breach is not cured within 30 days after
receiving notice thereof, (d) Contractor’s and/or Mr. Hanft’s indictment for a
felony or serious misdemeanor, (e) Contractor’s and/or Mr. Hanft’s commission of
an act of fraud or bad faith toward Scotts, or (f) Contractor’s and/or Mr.
Hanft’s misappropriation of any funds, property or rights of Scotts. Contractor
shall be permitted to terminate this Agreement and its consulting relationship
with Scotts upon Contractor’s 30 day advance written notice to Scotts.



2.
The termination of this Agreement and Contractor’s consulting relationship with
Scotts shall not affect Scotts’ obligation to pay Contractor for the amounts
Contractor has earned prior to the date of such termination or reimburse
Contractor for the expenses Contractor has incurred pursuant to the terms of
this Agreement prior to the date of such termination.





--------------------------------------------------------------------------------

Mr. Adam Hanft    – 4 –    February 12, 2016
Chief Executive Officer
Hanft Projects LLC








VI.
Confidential Information



1.
In providing the consulting services contemplated herein, Contractor will
receive Confidential Information about Scotts and its affiliates. Maintaining
the confidential nature of this information is very important to Scotts. As used
in this Agreement, “Confidential Information” is any information about Scotts,
or its affiliates, to which Contractor gains access in connection with its
provision of consulting or other services to Scotts, including Mr. Hanft’s
service as a member of the Board. Confidential Information does not include
information Contractor can show (a) was already in Contractor’s possession prior
to the time Contractor received such information as a consultant to Scotts, or
(b) is publicly available or otherwise in the public domain by means other than
Contractor’s violation of the terms of this Agreement.



2.
Contractor agrees to not at any time hereafter, without the prior written
consent of Scotts, disclose, directly or indirectly, any Confidential
Information or use any Confidential Information for any purpose other than
providing consulting services to Scotts as contemplated herein.



3.
Contractor agrees to promptly return to Scotts, upon Scotts’ request, all
electronic or tangible documents that contain any Confidential Information and
to retain no copies.



4.
These confidentiality obligations are in addition to, and not in place of, any
and all confidentiality obligations arising as a result of Mr. Hanft’s
membership on the Board and applicable Board Committees.



VII.
Other



1.
Contractor understands and agrees that this Agreement does not obligate Scotts
to utilize Contractor’s consulting services, but it is intended to set forth the
terms pursuant to which Scotts may utilize Contractor’s consulting services in
Scotts’ discretion.



2.
Contractor is not permitted to assign, sell or otherwise transfer any of its
rights or obligations hereunder.



3.
Contractor acknowledges that neither Scotts nor any representatives of Scotts
have made any representations or promises about the tax implications of this
Agreement. Nothing in this Agreement may be construed as tax advice from Scotts
to Contractor.  Contractor has been encouraged to discuss the tax implications
of this Agreement with his own tax and financial counsel.







 




--------------------------------------------------------------------------------

Mr. Adam Hanft    – 5 –    February 12, 2016
Chief Executive Officer
Hanft Projects LLC








 
THE SCOTTS COMPANY LLC




By: _/s/ DENISE STUMP__________________
Denise Stump
EVP, Global Human Resources & Chief Ethics Officer


ACKNOWLEDGED AND AGREED:




__/s/ ADAM HANFT____________________
Adam Hanft, Chief Executive Officer
Hanft Projects LLC
 





